Title: To George Washington from Brigadier General Benedict Arnold, 10 February 1777
From: Arnold, Benedict
To: Washington, George



Dear General
Providence Feby 10th 1777

Inclos’d is two receipts, one from Earl Percy for twenty Six prisoners deliver’d him the 8th Instt; the other from John Read (Secretary to Sir Peter Parker) for seventy Seamen receiv’d from Mr Clarke, and Capt. John Havens, those receiv’d from the latter I have Inclose’d a particular list of, which with those deliver’d Earl Percy amount to Fifty, who were received from New Hampshire, the others were sent from this State. Captain Havens had positive Instructions, to take a receipt specifying the rank each Officer bore in the Army, or Navy, Sir Peter Parker refusd signing such a receipt (as appears by Captn Havens cirtificate) for what reasons I cannot apprehend. The Prisoners I mentioned in my last to be sent from the Massachusetts Bay are all stop’t except a few—who will go from this in a day or two.
General Spencer return’d Yesterday from Boston, the State of Massachusetts Bay, have desired General Ward to send One Thousand Continental Troops to this Place, and have furnish’t General Spencer,

One Thousand Pounds Lawfull Money, This State and Connecticutt have been apply’d too, in vain, as both are exausted of Cash, for want of which every wheel in this department moves slow.
The Govenor and Council of this State have form’d themselves into a Council of War who are by a certain Gentleman to be consulted on all occasions, this accelerates our opperations very little—I wish the way of decission may not prevent our striking a Capital stroke in this Quarter for which there appears a tolerable opening.
By some persons who lately left New Port we are inform’d the Enemy are drawing of their Troops from the out Posts, on Rhode Island into New Port—I wish they may not all be drawn of to New York, or Reinforced, I hope we may be able to manage those now on the Island, which we suppose to be about four thousand. I have the Honor to be with every Friendly and Affectionate Sentiment Dear General Your Most Obedient & very Humble Servt

B. Arnold

